The appellees recovered a judgment against these appellants in the sum of $1,232.00. It is from this judgment that the appellants appeal. There were separate and several demurrers filed by these appellants to the complaint of the appellee, which were overruled. The appellants separately assigned, as error here, the overruling of these demurrers.
Appellants have failed to comply with clause 5 of rule 22 of the old rules of this court, under which this brief was prepared. The brief fails to contain a separate heading of each 1, 2.  error relied on, separately numbered points, stated concisely and without argument, together with the authorities relied on in support thereof, as applied to any certain assignment of error. The exhibits to the complaint are not set out and there is no showing that any exceptions were taken to the rulings on the demurrers.
From the above it is clear that the brief is so prepared that there is no question presented for the consideration of this court, therefore, the judgment of the Marion Superior Court is affirmed, upon authority of Sibert v. City of Evansville etal. (1925), 83 Ind. App. 445, 149 N.E. 190. *Page 384